Martin, J.,

delivered the opinion of the court.
The insolvent filed his petition ; the judge accepted the cession of his goods, and a meeting of his creditors took place before a notary, at which all the creditors, who appeared, except the insolvent’s wife, alleged that tlie schedule exhibited strong evidences of fraud, and refused to grant him a'discharge ; the wife made no allegation of fraud, but insisted on all her rights, privileges, and mortgages ; but did not speak of a discharge.
No opposition was made to the proceedings before the notary; the District Court homologated them, confirmed the nomination of the syndic, and discharged the debtor from the payment of his debts, according to law.
Several of the creditors appealed, whose counsel has urged that the . homologation was irregular and premature. The regular formalities not having been complied with; *358and there being charges of fraud, and the court erred in discharging the debtor.
The deliberations of creditors need not be homo-logated.
The charge of fraud against an insolvent must be made on the written depositioms of a creditor stoting specially the acts iof fraud.
If the creditors refuse a discharge the judge cannot grant one.
The act of 1817, 2 Moreau’s Digest, 429, sec. 17, has declared that it shall no longer be necessary to have the deliberations of creditors (in a case like the present) homo-logated — it is clear nothing required or authorized the homo-logation. The appointment of the syndic might have been opposed in court, within ten days after the meeting of the creditors ; after the expiration of that delay, an opposition would have been too late; and it appears fifteen or sixteen days had elapsed when the confirmation took place.
It is true the creditors alleged that the insolvent’s failure exhibited strong evidence of fraud; but the law allows the opposition to the surrender of goods, on the written depositions of a creditor, stating specially the several facts of fraud, being alleged against the debtor — id. sec. 18. The District Court, therefore, did not err in regarding the un-sworn and general allegations of the creditors, at theii meeting; but he, in our opinion, erred, in discharging the insolvent from the payment of his debts.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and preceeding to give here such a judgment as, in our opinion, ought to have been given below; it is ordered, adjudged and decreed, that the insolvent be relieved and discharged from every imprisonment for any debts contracted before the surrender, and from every judicial proceeding relative to the same, except in case he should thereafter acquire other property.
The costs of the appeal below to be paid by the estate.